COURT OF APPEALS OF VIRGINIA

Present: Judges Elder, Beales and Retired Judge Hodges ∗


CHARLES DANIEL MERRITT
                                                                  MEMORANDUM OPINION ∗∗
v.       Record No. 0967-09-2                                         PER CURIAM
                                                                    NOVEMBER 10, 2009
EBASCO CONSTRUCTORS, INC. AND
 RELIANCE INSURANCE COMPANY/
 VIRGINIA PROPERTY AND CASUALTY
 GUARANTY ASSOCIATION


                FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                   (Charles Daniel Merritt, pro se, on briefs). Appellant submitting on
                   briefs.

                   (Kerri Borchardt Taylor; Goodman, Allen & Filetti, P.L.L.C., on
                   brief), for appellees. Appellees submitting on brief.


         Charles Daniel Merritt (claimant) appeals a decision of the Workers’ Compensation

Commission denying his request for an increase in permanent partial disability benefits. He

contends the commission erred by misapplying the statutes in effect at the time of his injury. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit.

         Pursuant to the version of Code § 65.2-518 in effect at the time of claimant’s injury, the

total compensation payable to an employee could not exceed “the result obtained by multiplying

the average weekly wage . . . as defined in § 65.2-500 . . . by 500, except in cases of total

permanent incapacity as defined in § 65.2-503 and in cases of permanent disability under



         ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
         ∗∗
              Pursuant to Code § 17.1-413, this opinion is not designated for publication.
§ 65.2-504(A)(4).” In this case, the commission properly determined claimant had already

received compensation equivalent to or greater than the statutory maximum.

       Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Merritt v. Ebasco Constructors, Inc., VWC File No. 168-29-93 (Apr. 7, 2009).

                                                                                      Affirmed.




                                                   -2-